Order, Supreme Court, New York County (Harold Baer, J.), entered December 19, 1989, which, inter alia, denied defendants’ motion for summary judgment, unanimously affirmed, with costs.
Defendants’ motion for summary judgment was properly denied. Not only did Griffiths allege that he was an "officer” or "agent” of defendant Island Planning Corporation of America, but defendants admitted that The Island Planning Group authorized Griffiths to use the title "Senior Vice President”. Questions of fact exist as to whether defendant Island Planning Corporation of American, acting under the trade name "The Island Planning Group”, is responsible as a principal for the alleged negligent acts of defendants Griffiths and Devine, as agents cloaked with, at the very least, apparent authority. Concur—Rosenberger, J. P., Wallach, Asch, Kassal and Smith, JJ.